            Case 19-10214 Doc     4 Filed 05/22/19 Entered                         05/22/19 15:47:42
                 Desc     Summons on Debtor in Invol Cas                          Page      1 of 3
                          United States Bankruptcy Court
                                     District of Vermont
                                                                                             Filed & Entered
                                                                                                On Docket
                                                                                              May 22, 2019


In re:
         Hermitage Inn Real Estate Holding Company, LLC (other names used by
         debtor: Hermitage Club at Haystack Mountain, The Hermitage Club)              Case Number: 19−10214 cab
         Employer Tax−Identification No (EIN): 36−4711531                              Chapter: 7
                                          Debtor.



                                 SUMMONS TO DEBTOR IN INVOLUNTARY CASE


To the above named debtor:

A petition under title 11, United States Code was filed against you on May 22, 2019 in this bankruptcy court,
requesting an order for relief under chapter 7 of the Bankruptcy Code (title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons.

Address of the Clerk:                  Jeffrey S. Eaton, Clerk of Court
                                       U.S. Bankruptcy Court − VT
                                       11 Elmwood Ave
                                       P.O. Box 1663
                                       Burlington, VT 05402−1663


At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.

Petitioner's Attorney:                 Jess T. Schwidde
                                       Glinka & Schwidde
                                       P.O. Box 28
                                       77 Grove Street, Suite 106
                                       Rutland, VT 05702−0028


If you make a motion, your time to serve an answer is governed by Federal Rule of Bankruptcy Procedure 1011(c).

IF YOU FAIL TO RESPOND TO THIS SUMMONS, THE ORDER FOR RELIEF WILL BE ENTERED.

Petitioner's Attorney is to serve a copy of the SUMMONS and the Petition in accordance with the rules within
fourteen (14) days of the date of this notice, and is to certify in writing to the clerk compliance therewith.

Dated of Issuance: May 22, 2019


                                                                               Jeffrey S. Eaton, Clerk of Court


United States Bankruptcy Court                                                 Tel. (844) 644−7459
District of Vermont                                                            VCIS* (866) 222−8029
11 Elmwood Ave                                                                 * Voice Case Information System
P.O. Box 1663                                                                  http://www.vtb.uscourts.gov
Burlington, VT 05402−1663                                                      Form 136 −
Case 19-10214 Doc     4 Filed 05/22/19 Entered               05/22/19 15:47:42
     Desc     Summons on Debtor in Invol Cas                Page      2 of 3




                       This page intentionally left blank
            Case 19-10214 Doc     4 Filed 05/22/19 Entered                            05/22/19 15:47:42
                 Desc     Summons on Debtor in Invol Cas                             Page      3 of 3
                        United States Bankruptcy Court
                                      District of Vermont



In re:
         Hermitage Inn Real Estate Holding Company, LLC (other names used by
         debtor: Hermitage Club at Haystack Mountain, The Hermitage Club)                Case Number: 19−10214 cab
         Employer Tax−Identification No (EIN): 36−4711531                                Chapter: 7
                                          Debtor.



                                    CERTIFICATE OF SERVICE OF PROCESS


I,_________________________________________, certify that at all times during the service of process I was not
less than 18 years of age, and not a party to the matter concerning which the service of process was made, I further
certify that the service of the summons dated May 22, 2019, along with a copy of the petition filed were made on



the debtor in this case by [describe here the mode of service]




the said debtor at




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.

I certify under penalty of perjury that the foregoing is true and correct.


____________________           _________________________________________________________________
Executed on                    Signature
                               _________________________________________________________________
                               Print Name
                               _________________________________________________________________
                               Business Address
                               _________________________________________________________________
                               City/State/Zip
